 

Exhibit 10.6

 

EXECUTION COPY

Exhibit E

 

WAIVER AND TERMINATION AGREEMENT

 

THIS WAIVER AND TERMINATION AGREEMENT (as may be amended or modified from time
to time, this “Agreement”) is entered into on November 12, 2018, by and among
Fortress Biotech, Inc., a Delaware corporation (“Fortress”), Avenue
Therapeutics, Inc., a Delaware corporation (the “Company”), and InvaGen
Pharmaceuticals Inc., a New York corporation (“Buyer”).

 

WHEREAS, the Company, Madison Pharmaceuticals Inc., and Buyer have entered into
that certain Stock Purchase and Merger Agreement, dated as of the date hereof
(the “SPMA”);

 

WHEREAS, in connection with the Transactions, during the Term, Fortress has
agreed to waive certain payments and benefits it may be entitled to receive in
connection with (i) its ownership of Class A Preferred Shares; (ii) the Amended
and Restated Founders Agreement by and among Fortress and the Company, dated as
of September 13, 2016 (the “Founders Agreement”), attached hereto as Exhibit A;
(iii) the Management Services Agreement by and among Fortress and the Company,
dated as of February 17, 2015, as amended on May 15, 2017 (the “MSA”), attached
hereto as Exhibit B; and (iv) any other Contracts between Fortress or its
Affiliates, on the one hand, and the Company, on the other hand.

 

WHEREAS, in connection with the Transaction, Fortress has agreed that
immediately prior to the Second Stage Closing, it will convert its Preferred
Shares into Common Shares, and the Founders Agreement and the MSA shall be
automatically terminated.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

1.          Definitions. Capitalized terms used but not defined in this
Agreement shall have the respective meanings ascribed to them in the SPMA. 

 

2.          Class A Preferred Shares.

 

a.Fortress hereby irrevocably waives, and such waiver shall be deemed to occur
annually prior to any distribution or payment, its right to receive (i) the
annual dividend of Common Shares equal to two and one half percent (2.5%) of the
fully-diluted outstanding equity of the Company at the time of the dividend and
(ii) any fees, payments, reimbursements or other distributions not covered by
clause (i), in the case of each of clauses (i) and (ii), pursuant to the terms
of the certificate of incorporation of the Company, as amended from time to
time, for the period from the date hereof to the termination of Buyer’s rights
under Section 4 of the Stockholders Agreement (the “Term”).

 

b.In addition, Fortress agrees that immediately prior to the Second Stage
Closing, it will convert all of its Preferred Shares into Common Shares pursuant
to the terms of the certificate of incorporation of the Company, as amended from
time to time.

 

1

 

 

3.          Founders Agreement.

 



  a. Fortress hereby irrevocably waives its right to receive the following due
to it under the Founders Agreement for the duration of the Term:

    

i.equity fees in Common Shares equal to two and one half percent (2.5%) of the
gross amount of any equity or debt financing for the Company, as set forth in
Section 1.2(d) of the Founders Agreement;

 

ii.a change in control fee equal to five times (5x) the product of (i) net sales
for the twelve (12) months immediately preceding a change in control of the
Company and (ii) four and one-half percent (4.5%), as set forth in Section
1.2(e) of the Founders Agreement;

 

iii.cash fees equal to four and one half percent (4.5%) of the Company’s annual
net sales of the Product, as defined in the Founders Agreement, as set forth in
Section 1.2(f) of the Founders Agreement; and

 

iv.any fees, payments, reimbursements or other distributions not covered by
clauses i, ii or iii above.

 

b.Each of Fortress and the Company hereby agrees that the Founders Agreement
shall automatically terminate without any liability to the Company immediately
prior to the Second Stage Closing Date; no further notice or action by Fortress
or Buyer shall be required to effect such termination.

 

4.          Management Services Agreement.

 

a.Fortress hereby irrevocably waives its right to receive (i) the annual
consulting fee of $0.5 million due to it under Section 3.1 of the MSA and (ii)
any fees, payments, reimbursements or other distributions not covered by clause
(i), in the case of clauses (i) and (ii), for the duration of the Term;
provided, that Fortress shall continue to receive an annual payment, which as of
the date hereof equals $90,000, for desk space provided to the Company by
Fortress pursuant to Section 4 of the MSA.

 

b.Each of Fortress and the Company hereby agrees that the MSA shall
automatically terminate without any liability to the Company immediately prior
to the Second Stage Closing Date; no further notice or action by Fortress or
Buyer shall be required to effect such termination.

 

2

 

 

5.            Other Agreements. Fortress on its behalf and on behalf of any of
its Affiliates hereby irrevocably waives its and its Affiliates right to receive
any fees, payments, reimbursements or other distributions from the Company not
otherwise covered by this Agreement for the duration of the Term. Each of
Fortress and the Company hereby agrees that any Contract providing for any such
fees, payments, reimbursements or other distributions shall automatically
terminate without any liability to the Company immediately prior to the Second
Stage Closing Date; no further notice or action by Fortress or Buyer shall be
required to effect such termination. Fortress shall not terminate any of the
MSAs (as defined herein) without the Buyer’s prior written consent, and shall
continue to allow the Company to enter inter work orders under the MSAs, and the
Company shall enter into such work orders, in the ordinary course of business.
To the extent that any Intellectual Property was or is developed under any of
the MSAs and is owned by Fortress, Fortress will promptly transfer such
Intellectual Property, upon Buyer’s request, to the Company, at no cost. For
purposes of this Section 5, “MSAs” means the Master Services Agreement between
Fortress and Axiom Real-Time Metrics Inc. dated June 27, 2017, Master Services
Agreement between Fortress and Clinical Supplies Management Holdings Inc. dated
July 26, 2017, Master Services Agreement between and iCardiac Technologies Inc.
dated June 13, 2017, Master Services Agreement between Fortress and JMI
Laboratories Inc. dated October 28, 2015, Master Services Agreement between
Fortress and Worldwide Clinical Trials Early Phase Services/Bioanalytical
Sciences, Inc. dated November 10, 2015 and Master Services Agreement between
Fortress and LabConnect, LLC dated July 7, 2017.

 

6.            Representations and Warranties. Each of Fortress and the Company
represent and warrant to Buyer as follows (for purposes of this Section 6, each
a “Representing Party”):

 

a.(i) It is a corporation duly organized, validly existing and in good standing
under the laws of Delaware, (ii) it is duly licensed and qualified to conduct
its business in each jurisdiction where the nature of the properties owned,
leased or operated by it and the business transacted by it requires such
licensing or qualification, except where any such failures to be so qualified or
licensed have not had, or are not reasonably likely to have, a material adverse
effect on its ability to perform its obligations under or to consummate the
transactions contemplated by this Agreement, and (iii) it holds all necessary
corporate power and authority to own, license and operate its assets and
properties, to conduct its business, to enter into this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.

 

b.The execution and delivery of this Agreement by the Representing Party and the
performance by the Representing Party of its obligations hereunder have been
duly authorized by all requisite action on the part of the Representing Party,
and no other actions or proceedings on the part of the Representing Party are
necessary to authorize the execution and delivery of this Agreement.

 

c.This Agreement has been duly executed and delivered by the Representing Party
and constitutes the valid and binding agreement of the Representing Party,
enforceable against the Representing Party in accordance with its terms.

 

3

 

 

d.The execution or delivery by the Representing Party of this Agreement or the
performance by the Representing Party of its obligations under this Agreement
will not (i) result in any breach of any provision of the Representing Party’s
certificate of incorporation or bylaws, (ii) result in any breach of, require
(with or without notice or lapse of time or both) any payment, consent or notice
or constitute a default (or give rise to any right of purchase, termination,
amendment, acceleration or cancellation) under any Contract or order or judgment
to which the Representing Party is a party or by which it or its assets are
bound, (iii) result in the creation of an Encumbrance, or (iv) violate any
applicable Legal Requirement, other than, in the case of clauses (ii) through
(iv), such breaches, defaults or violations that have not had, or are not
reasonably likely to have, a material adverse effect on the ability of the
Representing Party to perform its obligations under or to consummate the
transactions contemplated by this Agreement.

 

7.          Termination. This Agreement shall automatically terminate without
force and effect upon termination of Buyer’s rights under Section 4 of the
Stockholders Agreement; provided that any breach hereof prior to such
termination shall survive such termination. Notwithstanding the preceding
sentence, Section 8 shall survive any termination of this Agreement.

 

8.          Miscellaneous. 

 

a.Entire Agreement. This Agreement, together with all other documents referred
to herein, constitutes the entire agreement between the parties hereto with
respect to the subject matter of this Agreement and supersedes any and all prior
agreements, negotiations, correspondence, undertakings, understandings and
communications of the parties hereto with respect to the subject matter of this
Agreement.

 

b.Transaction Costs. Except as otherwise provided herein, the parties to this
Agreement will pay their own costs and expenses (including legal, accounting and
other fees) relating to this Agreement.

 

c.Modifications. Any amendment or modification to this Agreement, including this
undertaking itself, shall only be valid if effected by an instrument or
instruments in writing and shall be effective against each of the parties hereto
that has signed such instrument or instruments. The parties agree that they
jointly negotiated and prepared this Agreement and that this Agreement will not
be construed against any party on the grounds that such party prepared or
drafted the same.

 

d.Notices. Notices will be deemed to have been received (a) upon receipt of a
registered letter, (b) three Business Days following proper deposit with an
internationally recognized express overnight delivery service, or (c) in the
case of transmission by email, as of the date so transmitted (or if so
transmitted after normal business hours at the place of the recipient, on the
Business Day following such transmission):

 

4

 

 

If to the Company:

 

Avenue Therapeutics, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: Dr. Lucy Lu, M.D.

Email: llu@avenuetx.com

 

With a copy (which shall not constitute notice) to:

 

Alston & Bird LLP

90 Park Avenue, 12th Floor

New York, NY 10016

Attn: Mark F. McElreath

Email: mark.mcelreath@alston.com

 

If to Fortress:

 

Fortress Biotech, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: Dr. Lindsay Rosenwald, M.D.

Email: lrosenwald@fortressbiotech.com

 

With a copy (which shall not constitute notice) to:

 

Fortress Biotech, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: Samuel W. Berry, Esq.

Email: sberry@fortressbiotech.com

 

If to Buyer:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

A.S. Kumar, Esq.

Global General Counsel

Cipla Ltd.

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: as.kumar@cipla.com and cosecretary@cipla.com

 

5

 

 

With a copy (which shall not constitute notice) to:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

Nishant Saxena

Global Chief Strategy Officer

Cipla Ltd.

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: nishant.saxena@cipla.com

 

With a copy (which shall not constitute notice) to:

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004-1482

Attn: Kenneth A. Lefkowitz

Email: ken.lefkowitz@hugheshubbard.com

 

or to such other address as may be hereafter communicated in writing by the
parties in a notice given in accordance with this Section 8(d), which address
shall then apply to the respective notice provisions of the SPMA and all other
Ancillary Agreements.

 

e.Public Announcements. Except as required by Legal Requirements or by the
requirements of any stock exchange on which the securities of a party hereto or
any of its Affiliates are listed, no party to this Agreement will make, or cause
to be made, any press release or public announcement in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media with respect to the foregoing without prior notification to the
other parties, and the parties to this Agreement will consult with each other
and cooperate as to the form, timing and contents of any such press release,
public announcement or disclosure.

 

f.Severability. Each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable Legal Requirements, but if
any provision of this Agreement is found to be unenforceable or invalid under
applicable Legal Requirements, such provision will be ineffective only to the
extent of such unenforceability or invalidity, and the parties will negotiate in
good faith to modify this Agreement so that the unenforceable or invalid
provision is replaced by such valid and enforceable provision which the parties
consider, in good faith, to match as closely as possible the invalid or
unenforceable provision and to achieve the same or a similar economic effect and
to give effect to the parties’ original intent. The remaining provisions of this
Agreement will continue to be binding and in full force and effect.

 

6

 

 

g.Assignment. No party hereto may assign, in whole or in part, or delegate all
or any part of its rights, interests or obligations under this Agreement without
the prior written consent of the other party. Any assignment or delegation made
without such consent will be void. Notwithstanding the foregoing, Buyer shall be
entitled to (a) assign its rights under this Agreement to any one of its
Affiliates, and (b) assign any or all of its rights and obligations under this
Agreement (in whole or in part) as collateral security in a financing
transaction.

 

h.Governing Law. This Agreement and any claims or causes of action pursuant to
it will be governed by and construed in accordance with the laws of the State of
Delaware, without regard for its principles of conflict of laws.

 



i.Specific Performance. Each party acknowledges and agrees that the other party
would be irreparably damaged if the provisions of this Agreement are not
performed in accordance with their terms and that any breach of this Agreement
and the non-consummation of the transactions contemplated hereby by either party
could not be adequately compensated in all cases by monetary damages alone.
Accordingly, in addition to any remedy to which such other party may be entitled
under Section 8(j), provisional measures and injunctive relief necessary to
protect the possibility of each party to seek specific performance from the
other from the tribunal referred to in Section 8(j) can be sought from any court
of competent jurisdiction. Each of the parties hereto (i) agrees that it shall
not oppose the granting of any such relief and (ii) hereby irrevocably waives
any requirement for the security or posting of any bond in connection with any
such relief (it is understood that clause (i) of this sentence is not intended
to, and shall not, preclude any party hereto from litigating on the merits the
substantive claim to which such remedy relates).



 

j.Submission to Jurisdiction. Each of the parties hereto irrevocably agrees that
any Proceeding with respect to this Agreement and the rights and obligations
arising hereunder, or for recognition and enforcement of any judgment in respect
of this Agreement and the rights and obligations arising hereunder brought by
any other party hereto or its successors or assigns, shall be brought and
determined exclusively in the Court of Chancery of the State of Delaware, or in
the event (but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, in the federal courts sitting in
the State of Delaware. Each of the parties hereto agrees that mailing of process
or other papers in connection with any such action or proceeding in the manner
provided in Section 8(d) or in such other manner as may be permitted by
applicable Legal Requirements, will be valid and sufficient service thereof.
Each of the parties hereto hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court or tribunal other than
the aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim, or
otherwise, in any action or proceeding with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder: (a) any claim that it is not personally subject to the jurisdiction
of the above named courts for any reason other than the failure to serve process
in accordance with this Section 8(j); (b) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise); and (c) to the fullest extent permitted by the applicable Legal
Requirements, any claim that (i) the suit, action or proceeding in such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper, or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

 

7

 

 

k.Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT: (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION; (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER;
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY; AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8(k).

 

l.Waiver. Any term or condition of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition, and no waiver by any party of any
default, misrepresentation, or breach of warranty or covenant hereunder, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty, covenant or agreement hereunder or affect in any way any
rights arising by virtue of any such prior or subsequent occurrence. No failure
or delay of any party in exercising any right or remedy hereunder shall operate
as a waiver thereof, and no waiver by any party of any term or condition of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
waiver of the same or any other term or condition of this Agreement on any
future occasion.

 

8

 

 

m.Counterparts; Facsimile Signature. This Agreement may be executed in one (1)
or more counterparts, by original or facsimile (or other such electronically
transmitted) signature, each of which will be deemed an original, but all of
which will constitute one and the same instrument. Any party executing this
Agreement by facsimile (or other such electronically transmitted) signature
shall, upon request from another party hereto, promptly deliver to the
requesting party an original counterpart of such signature.

 

n.Rights Cumulative. All rights and remedies of each of the parties under this
Agreement will be cumulative, and the exercise of one or more rights or remedies
will not preclude the exercise of any other right or remedy available under this
Agreement or applicable Legal Requirements.

 

o.Interpretation. (a) The words “hereof”, “herein”, and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; (b) the words “date
hereof,” when used in this Agreement, shall refer to the date set forth in the
Preamble; (c) the terms defined in the singular have a comparable meaning when
used in the plural, and vice versa; (d) the terms defined in the present tense
have a comparable meaning when used in the past tense, and vice versa; (e) any
references herein to a specific Section or Article shall refer, respectively, to
Sections or Articles of this Agreement; (f) wherever the word “include”,
“includes”, or “including” is used in this Agreement, it shall be deemed to be
followed by the words “without limitation”; (g) references herein to any gender
includes each other gender; (h) the word “or” shall not be exclusive; (i) the
headings herein are for convenience of reference only, do not constitute part of
this Agreement and shall not be deemed to limit or otherwise affect any of the
provisions hereof; (j) any references herein to any Governmental Authority shall
be deemed to also be a reference to any successor Governmental Authority
thereto; and (k) the parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event that an ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

 

[SIGNATURE PAGE TO FOLLOW]

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Waiver and Termination
Agreement as of the date first set forth above.

 



  AVENUE THERAPEUTICS, INC.         By: /s/ Lucy Lu   Name:   Lucy Lu   Title:
CEO         FORTRESS BIOTECH, INC.         By: /s/ Lindsay A. Rosenwald  
Name:   Lindsay A. Rosenwald   Title: President and CEO         INVAGEN
PHARMACEUTICALS INC.         By: /s/ Deepak Agarwal   Name:   Deepak Agarwal  
Title: CFO

 

[Signature Page to Waiver Agreement]

 

 

 

 

EXHIBIT A

 

FOUNDERS AGREEMENT

 

[Exhibit A to Waiver Agreement]

 

 

 

 

EXHIBIT B

 

MSA

 

[Exhibit B to Waiver Agreement]

 

 

 